Exhibit 10.2

 

EXECUTION COPY

 

SECOND AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT

 

SECOND AMENDMENT AND LIMITED WAIVER dated July 25, 2014 (the “Second
Amendment”), to that certain Credit Agreement, dated October 18, 2012 (the
“Credit Agreement”), among Hill International, Inc., as borrower (the
“Borrower”), Obsidian Agency Services, Inc., as administrative agent (the
“Administrative Agent”), and the Lenders (as defined therein).

 

W I T N E S S E T H

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have provided certain
loans to the Borrower which remain outstanding;

 

WHEREAS, in connection with the Credit Agreement, the Borrower executed that
certain Guarantee and Collateral Agreement, dated October 18, 2012 (the
“Collateral Agreement”) pursuant to which, among other things, the Borrower and
the other Grantors (as defined therein) guarantied the Obligations and granted
in favor of the Administrative Agent, for the benefit of the Secured Parties, a
security interest in substantially all of their assets;

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement, waive a certain provision therein and
provide a certain consent relating to the Loan Documents and the Working Capital
Loan Documents as set forth herein, but only on the terms and conditions set
forth herein.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1                                   General.  Terms defined in the
Credit Agreement and used herein shall, unless otherwise indicated, have the
meanings given to them in the Credit Agreement.  Terms defined and used in this
Second Amendment shall have the meanings given to them in this Second Amendment.

 

Section 1.2                                   Additional Definitions. 
Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definitions in alphabetical order:

 

“Second Amendment Effective Date” has the meaning specified in Article IV of the
Second Amendment.

 

“Second Amendment Waiver Period” means the period from the Second Amendment
Effective Date through and including September 30, 2014.

 

ARTICLE II

LIMITED WAIVER; CONSENT

 

Section 2.1                                   Limited Waiver.  Subject to the
terms and conditions hereof, the Administrative Agent and the Lenders hereby
waive the provisions of Section 7.06 of the Credit

 

--------------------------------------------------------------------------------


 

Agreement (Restricted Payments) solely with respect to the public issuance or
sale of any Equity Interests in the Borrower during the Second Amendment Waiver
Period, provided, however that said waiver shall be limited to the issuance or
sale made pursuant to a single transaction or as part of a series of related
transactions and resulting in net cash proceeds payable to the Borrower of not
less than $30,000,000.

 

Section 2.2                                   Consent.  Subject to the terms and
conditions hereof, the Administrative Agent and the Lender hereby consent to and
approve of the amendments and waiver to or in respect of the Working Capital
Loan Documents effected pursuant to and which are the subject of that certain
Fifth Amendment and Limited Waiver, dated July 25, 2014, to that certain Working
Capital Credit Agreement, among the Borrower, the Working Capital Agent and the
lenders party thereto.

 

ARTICLE III

AMENDMENT

 

Section 3.1                                   Amendment to Section 2.07
(Repayment of Loans).  Section 2.07 is hereby amended by deleting subsection
(b)(ii)(x) thereof in its entirety and substituting the following therefor:

 

“(b)(ii)(x) up to 50% of the remaining net proceeds (A) to repay all or a
portion of the Working Capital Loans (subject to reborrowing) then outstanding
pursuant to the Working Capital Credit Agreement or, (B) in the case of an event
described in (v) of the definition of Designated Liquidity (proceeds from
issuance or sale of Equity Interests), to Cash Collateralize (as such term is
defined in the Working Capital Credit Agreement) (in a non-interest bearing
account) the then existing L/C Obligations (as such term is defined in the
Working Capital Credit Agreement) pursuant to the Working Capital Credit
Agreement and”

 

ARTICLE IV

EFFECTIVE DATE

 

This Second Amendment shall become effective as of the date (the “Second
Amendment Effective Date”) when each of the following has been satisfied or
waived in accordance with the terms hereof:

 

(a)                                 Receipt by the Administrative Agent of
counterparts of the Second Amendment executed by the Borrower, the
Administrative Agent and the Required Lenders;

 

(b)                                 Receipt by the Administrative Agent of
counterparts of the Consent and Reaffirmation of Guaranty, annexed hereto,
executed by each Guarantor;

 

(c)                                  Receipt by the Administrative Agent of an
amendment to the Working Capital Credit Agreement, permitting the public
issuance or sale of Equity Interests by the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent;

 

(d)                                 Payment by the Borrower of reasonable
out-of-pocket expenses of the Administrative Agent, including reasonable fees
and expenses of Schulte Roth & Zabel

 

2

--------------------------------------------------------------------------------


 

LLP, counsel for the Administrative Agent (to the extent an invoice(s) in
respect of the same is furnished to the Borrower on or prior to the date
hereof).

 

ARTICLE V
MISCELLANEOUS

 

Section 5.1                                   Continuing Effect of the Credit
Agreement.  The Borrower, the Administrative Agent and the Lenders hereby
acknowledge and agree that the Credit Agreement shall continue to be and shall
remain unchanged and in full force and effect in accordance with its terms,
except as expressly modified hereby, and is hereby in all respects ratified and
confirmed.  Any terms or conditions contained in this Second Amendment shall
control over any inconsistent terms or conditions in the Credit Agreement.

 

Section 5.2                                   No Waiver.  Except as expressly
provided herein, nothing contained in this Second Amendment shall be construed
or interpreted or is interpreted or intended as a waiver of or any limitation on
any rights, powers, privileges or remedies that the Administrative Agent or the
Lenders have or may have under the Credit Agreement or applicable law on account
of any Default or Event of Default or otherwise.

 

Section 5.3                                   Representations and Warranties. 
Borrower hereby represents and warrants as of the date hereof that, after giving
effect to this Second Amendment, (a) all representations and warranties
contained in the Credit Agreement are true and correct in all material respects
with the same effect as if made on and as of such date, except to the extent any
of such representations and warranties relate to a specific date, in which case
such representations and warranties shall be deemed true and correct on and as
of such date and (b) after giving effect to this Second Amendment, no Default or
Event of Default exists.

 

Section 5.4                                   Reaffirmation of Covenants. 
Borrower hereby expressly reaffirms each of the covenants made by it in the
Credit Agreement and the Loan Documents.

 

Section 5.5                                   Release.  The Borrower, on behalf
of itself and its Subsidiaries, successors, assigns and other legal
representatives (each a “Releasing Party”) hereby releases, waives, and forever
relinquishes all claims, demands, obligations, liabilities and causes of action
of whatever kind or nature (collectively, the “Claims”), whether known or
unknown, which any of them have, may have, or might assert at the time of the
execution of this Second Amendment or in the future against the Administrative
Agent, the Lenders and/or their respective present and former parents,
affiliates, participants, officers, directors, employees, agents, attorneys,
accountants, consultants, successors and assigns (each a “Releasee”), directly
or indirectly, which occurred, existed, were taken, permitted or begun from the
beginning of time through the date hereof, arising out of, based upon, or in any
manner connected with (a) the Loan Documents and/or the administration thereof
or the Obligations created thereby, (b) any discussions, commitments,
negotiations, conversations or communications with respect to the refinancing,
restructuring or collection of any Obligations related to the Credit Agreement,
any other Loan Document and/or the administration thereof or the Obligations
created thereby, or (c) any matter related to the foregoing; provided, however,
that (i) the foregoing shall not release Claims arising following the date
hereof, and (ii) such release shall not be available to the extent that such

 

3

--------------------------------------------------------------------------------


 

Claims are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of a Releasee.

 

Section 5.6                                   Covenant Not to Sue.  Each
Releasing Party hereby absolutely, unconditionally and irrevocably, covenants
and agrees with and in favor of each Releasee that it will not sue (at law, in
equity, in any regulatory proceeding or otherwise) any Releasee on the basis of
any Claim released, remised and discharged by such Releasing Party pursuant to
Section 6.6 above.  If a Releasing Party violates the foregoing covenant, all
Releasing Parties agree to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by any Releasee as a result of such violation.

 

Section 5.7                                   Reference to and Effect on the
Loan Documents.  On and after the date hereof and the satisfaction of the
conditions contained in Article IV of this Second Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the “Credit Agreement”, and each reference in the other Loan
Documents to “the Credit Documents”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended hereby.  For purposes of the Credit Agreement, all
of the agreements of the Borrower and the Guarantors contained in this Second
Amendment shall be deemed to be, and shall be, agreements under the Credit
Agreement.

 

Section 5.8                                   Payment of Expenses.  The
Borrower, on behalf of itself and its Subsidiaries, agrees to pay or reimburse
the Administrative Agent for all of its reasonable out of pocket costs and
expenses incurred in connection with the negotiation and documentation of this
Second Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent.  In furtherance
hereof and the provisions of the Credit Agreement, each of the Loan Parties
jointly and severally agrees to reimburse the Administrative Agent for all such
costs, fees and expenses (including but not limited to reasonable fees and
expenses of its counsel).

 

Section 5.9                                   Lender
Reaffirmation, Indemnification and Authorization.  Each Lender acknowledges,
reaffirms and ratifies its obligation to indemnify and hold harmless the
Administrative Agent and its directors, officers, employees and agents pursuant
to, and subject to, the terms and conditions of Section 10.04 of the Credit
Agreement, (the “Administrative Agent’s Indemnity”) and acknowledges and agrees
that the Administrative Agent’s Indemnity (subject to the terms and conditions
hereof) shall apply to any and all acts or omissions of the Administrative Agent
taken or omitted to be taken pursuant to, arising out of, in connection with or
in respect to this Second Amendment or any of the other Loan Documents.  Each
Lender hereby grants to the Administrative Agent all requisite authority to
enter into or otherwise become bound by the Intercreditor Agreement and to bind
the Lenders thereto by the Administrative Agent’s entering into or otherwise
becoming bound thereby, and no further consent or approval on the part of the
Lenders is or will be required in connection with the performance of the
Intercreditor Agreement.

 

Section 5.10                            Counterparts.  This Second Amendment may
be executed by one or more of the parties hereto in any number of separate
counterparts (which may include counterparts

 

4

--------------------------------------------------------------------------------


 

delivered by facsimile transmission or electronic mail) and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Any executed counterpart delivered by facsimile transmission or
electronic mail shall be effective for all purposes hereof.

 

Section 5.11                            GOVERNING LAW.  THIS SECOND AMENDMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS SECOND AMENDMENT SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURES TO FOLLOW]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their respective proper and duly authorized
agents as of the date first written above.

 

 

BORROWER:

 

 

 

HILL INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

Name:

Irvin E. Richter

 

Title:

Chairman and Chief Executive Officer

 

6

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

OBSIDIAN AGENCY SERVICES, INC., as Administrative Agent

 

 

 

 

 

By:

/s/ Howard Levkowitz

 

Name:

Howard Levkowitz

 

Title:

President

 

7

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SPECIAL OPPORTUNITIES FUND, LLC

 

SPECIAL VALUE EXPANSION FUND, LLC

 

TENNENBAUM OPPORTUNITIES PARTNERS V, LP

 

TENNENBAUM OPPORTUNITIES FUND VI, LLC,

as Lenders

 

 

 

 

 

By: Tennenbaum Capital Partners, LLC

 

Its: Investment Manager

 

 

 

 

 

By:

/s/ Howard Levkowitz

 

Name:

Howard Levkowitz

 

Title:

Managing Partner

 

8

--------------------------------------------------------------------------------


 

CONSENT AND REAFFIRMATION OF GUARANTY

 

Each Guarantor hereby consents to the execution and delivery by the Borrower of
the Second Amendment to Credit Agreement, dated July 25, 2014 (the “Second
Amendment”) relating to the Credit Agreement dated October 18, 2012 (the “Credit
Agreement”) among Hill International, Inc. as borrower, Obsidian Agency
Services, Inc., as administrative agent and the Lenders party thereto
(capitalized terms used herein but not otherwise defined herein shall have the
meanings set forth in the Credit Agreement), and jointly and severally ratifies
and confirms the terms of the Guarantee and Collateral Agreement with respect to
the indebtedness now or hereafter outstanding under the Credit Agreement, as
amended.  Each Guarantor acknowledges that, notwithstanding anything to the
contrary contained in the Credit Agreement, the Second Amendment or any other
Loan Document, or any actions now or hereafter taken by the Lenders with respect
to any obligation of the Borrower, the Guarantee and Collateral Agreement (i) is
and shall continue to be a primary obligation of such Guarantor, (ii) is and
shall continue to be an absolute, unconditional, joint and several, continuing
and irrevocable guaranty of payment, and (iii) is and shall continue to be in
full force and effect in accordance with its terms.  Except as expressly set
forth therein, nothing contained in the Second Amendment shall release,
discharge, modify, change or affect the original liability of such Guarantors
under the Guarantee and Collateral Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURES TO FOLLOW]

 

9

--------------------------------------------------------------------------------


 

 

BOYKEN INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

Name:

Irvin E. Richter

 

Title:

Chairman

 

 

 

 

 

 

TRANSPORTATION CONSTRUCTION SERVICES, INC.

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

Name:

Irvin E. Richter

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

TCM GROUP

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

Name:

Irvin E. Richter

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

PCI GROUP, LLC

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

Name:

Irvin E. Richter

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

TRS CONSULTANTS, INC.

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

Name:

Irvin E. Richter

 

Title:

Chairman

 

Consent and Reaffirmation Signature Page

 

--------------------------------------------------------------------------------


 

 

HILL INTERNATIONAL REAL ESTATE, LLC

 

 

 

 

 

By:

/s/ David L. Richter

 

Name:

David L. Richter

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

HILL INTERNATIONAL DEVELOPMENT, INC.

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

Name:

Irvin E. Richter

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

HILL INTERNATIONAL (PUERTO RICO), INC.

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

Name:

Irvin E. Richter

 

Title:

President

 

Consent and Reaffirmation Signature Page

 

--------------------------------------------------------------------------------